Title: To John Adams from John Quincy Adams, 9 May 1819
From: Adams, John Quincy
To: Adams, John


				
					My dear and honoured Father.
					Washington 9. May 1819.
				
				The three papers written by me, recommending the system of neutrality, as the duty and policy of the United States, were published, with the signature of Marcellus, in the Boston Centinel, in the Month of April 1793.—President Washington’s Proclamation of Neutrality was issued the 22d. of that Month. Marcellus was republished in some newspaper at New–York, and perhaps at Philadelphia; but never in a pamphlet—I know not where a copy of them could now be found, except in the file of the Centinel of that time.Since I had the pleasure of writing to you, I have received your kind Letters of 8. and 19. February and 13. March; and now that of the 3d. of this Month. The absence of the President, following so shortly after the close of the Session of Congress has left me neither the enjoyment nor the immediate prospect of any interval of Leisure; and I have no other excuse for acknowledging the receipt of more than one of your Letters at once, then that even the business of my public duties accumulates, from my inability to keep pace with it—My niece, Mrs Clark, and her lovely infant are now with us. From the first days after their arrival at Georgetown, her husband was confined to his bed; but he lingered till the 14th of last Month, suffering such severe and constant pain, that the last even was more a release from agony, than a termination of life. The ordination of Mr Sparks as Minister of the First Independent Church at Baltimore, has drawn a number of our Unitarian Clergyman from Boston and its vicinity, in this direction.We have had the pleasure of seeing Professor Ware, and Dr Porter of Roxbury; and also Judge Dawes, and Mr and Mrs B. Whitman—We unfortunately missed seeing Mr Palfrey, and Mr Eliot, although they brought us Letters—I regretted particularly not meeting Mr Eliot; as besides my great and long standing respect for his father, he left at my house, a Letter from our excellent friend Mr QuincyWe shall if possible make you a short visit in the Month of July; but I am doubtful whether my furlough can last so long as even till Commencement—If the Spanish Government should ratify the Treaty of 22. February last, measures will be necessary for carrying it into Execution which will probably require my presence here—It has given me great comfort to be informed that this Treaty, and that with Great–Britain, have met your approbation. They were both unanimously ratified by the Senate; and little public dissatisfaction has hitherto appeared against them—They are yet however to be tried by their affects; which are the last and only unerring test of the Merits of Treaties and of Laws.I am, Dear Sir, ever faithfully and affectionately, your Son
				
					John Quincy Adams.
				
				
			